

115 HR 2047 IH: Behavioral Health Infrastructure Improvement Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2047IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Ben Ray Luján of New Mexico (for himself, Mr. Kennedy, Ms. Clarke of New York, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide for behavioral health infrastructure improvements under the Medicaid program. 
1.Short titleThis Act may be cited as the Behavioral Health Infrastructure Improvement Act.  2.Behavioral health infrastructure improvements (a)Enhanced FMAP for infrastructure improvements (1)In generalSection 1903(a)(3) of the Social Security Act (42 U.S.C. 1396b(a)(3)) is amended by adding at the end the following:  
 
(I)for calendar quarters beginning during the 5-year period beginning on or after the date of the enactment of this subparagraph, 90 percent of the sums expended during the quarter as are attributable to the design, development, implementation, or improvement of infrastructure and systems carried out for purposes of, with respect to behavioral health services and substance abuse treatment services, providing for enhanced data collection and reporting to the Secretary and tracking and ensuring access to such services by individuals eligible to receive medical assistance under the State plan under this title (or under a waiver of the plan); plus . (2)ReportsFor each year during which subparagraph (I) of section 1903(a)(3) of the Social Security Act (42 U.S.C. 1396b(a)(3)), as added by paragraph (1), applies, the Secretary of Health and Human Services shall submit to Congress a report on the affects of such subparagraph, including best practices for States receiving reimbursement for expenditures under such subparagraph and the effectiveness of such expenditures made by such States. 
(b)Behavioral health information for Medicaid beneficiariesTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended by adding at the end the following:   1947.Behavioral health information for Medicaid beneficiaries (a)In GeneralThe Secretary shall award grants to States to enable such States to establish, expand, or provide support for— 
(1)offices of behavioral health assistance that provide assistance to individuals eligible to receive medical assistance under this title; or (2)behavioral health ombudsman programs that are independent of any State agency,in a manner that ensures coordination with other relevant programs of the State for assisting individuals receiving medical assistance under this title who have a broad range of health concerns, including relating to behavioral health and substance abuse treatment.  
(b)Eligibility 
(1)In generalTo be eligible to receive a grant, a State shall designate an independent office of behavioral health assistance described in paragraph (1) of subsection (a), or an ombudsman described in paragraph (2) of such subsection, that— (A)has specialized knowledge of behavioral health and substance abuse and experience resolving inquiries and complaints described in subparagraph (B); and  
(B)directly or in coordination with State Medicaid agencies, departments of insurance, and consumer assistance organizations, receives and responds to inquiries and complaints concerning access to behavioral health services and substance abuse treatment services. (2)CriteriaA State that receives a grant under this section shall comply with criteria established by the Secretary for carrying out activities under such grant. 
(3)Additional requirementA State that receives a grant under this section, with respect to an office described in subsection (a)(1) or a behavioral health ombudsman program described in subsection (a)(2), shall coordinate such office or program with other programs of such State that serve individuals receiving medical assistance under this title, such as a consumer assistance program, long-term care ombudsman program, aging and disability resource center, a Medicaid managed care ombudsman program, or a mental health ombudsman program. (4)ClarificationA grant provided to a State under subsection (a) may be used by the State to expand a program of such State that services individuals receiving medical assistance, such as a program described in paragraph (3), to include an office or program described in subsection (a) or a division that would provide for the functions that such an office or program would otherwise provide. 
(c)DutiesThe office of behavioral health assistance described in paragraph (1) of subsection (a), or an ombudsman referred to in paragraph (2) of such subsection shall— (1)collect, track, and quantify problems and inquiries encountered by individuals eligible for medical assistance under this title with respect to access to behavioral health services and substance abuse treatment services; 
(2)educate such individuals on the rights and responsibilities of such individuals with respect to such access and assist such individuals in the enforcement of such rights with respects to such access; and (3)assist such individuals with accessing behavioral health services and substance abuse treatment services by providing information, referral, care coordination, and other assistance. 
(d)Data CollectionAs a condition of receiving a grant under subsection (a), an office of behavioral health assistance described in paragraph (1) of subsection (a), or an ombudsman described in paragraph (2) of such subsection shall be required to collect and report data to the Secretary, State legislature, relevant State agencies, including the departments of insurance and the State attorney general, on the types of problems and inquiries encountered by individuals with respect to access to behavioral health services and substance abuse treatment services.  (e)Report to CongressNot later than two years after the date of the enactment of this section, the Secretary shall submit to Congress a report on the data collected under subsection (d). 
(f)Funding 
(1)Initial fundingThere is hereby appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, $30,000,000 for the first fiscal year for which this section applies to carry out this section. Such amount shall remain available without fiscal year limitation. (2)Authorization for subsequent yearsThere is authorized to be appropriated to the Secretary for each fiscal year following the fiscal year described in paragraph (1), such sums as may be necessary to carry out this section. 
(g)State Medicaid agencyIn this section, the term State Medicaid agency means the State agency administering the State plan under this title (or a waiver of such plan).. 